Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6-8, 16 and 17 are objected to because of the following informalities:  
Claim 6 should state “of the input/output signals”.
Claim 7 should state “of the input/output signals”
Claim 8 should state “is implemented as an optical fiber or an optical waveguide”. The phrase “in a form” could give rise to ambiguity.
Claims 16 and 17 both state “method at a point of time when an optical beamforming device receives an RF signal from outside”. The applicant is requested to rephrase the preamble in order to remove an ambiguity in the claims. Especially “at a point in time” and “an outside” are not very clear i.e. what is the point in the time and further what is “an outside”.
Furthermore, since claims 16 and 17 are independent claims, the applicant is requested to incorporate the full form of TTD in both the claims.
Appropriate correction is required.
Claim Construction
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claims 4 and 17 recites the limitations that invoke 35 U.SC. 112 (f)
a. Claim 4 recites the limitations:
i. "a plurality of TTD elements configured to generate…".....in line 3;
b. Claim 17 recites the limitation:
i. "radiating by a plurality of antenna elements…".....in line 13;
Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 4 and 17 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) for the following limitations:
i. " the optical beamforming device 1000 may differently set delay times of channels, by using a true time delay (hereinafter, referred to as "TTD") scheme" (paragraph [0021]).
ii. “the antenna elements 1110_1 to 1110_n may radiate electromagnetic waves to the outside based on RF antenna output signals in a form of an electrical signal, respectively" (paragraph [0028]).

If Applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If Applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “an optical beamformer configured to form or compensate for a time delay…based on the plurality of RF antenna input signals and an RF input signal from an RF back end”. This part of the limitation is vague and confusing to the examiner. It is not clear how a time delay is formed (transmit direction) based on RF antenna input signals. Furthermore, claim 1 comprises multiple “or” statements and the examiner has selected one of the “or” statements and its dependent limitations during the examination process. If the applicant would like all the limitations within claim 1 to be considered, the applicant is suggested to amend the limitations to state so.
Claim 2 states “a plurality of amplifiers configured to remove noise of the plurality of RF antenna input signals and the plurality of RF antenna output signals or to amplify the plurality of RF antenna input signals and the plurality of RF antenna output signals”. Firstly, claim 2 suffers from antecedent issues. The first limitation of claim 2 states “receiver input signals or transmit output signals” whereas the second limitation states “antenna input signals and the plurality of RF antenna output signals”. Secondly, according to the claim, there are amplifiers to remove noise or amplifiers to amplify the signals but these amplifiers are different i.e. according to paragraphs 27 and 28 of the specifications, the LNA is responsible for removing noise in the received signals. The LNA is not in the transmit path as suggested by the claim language. Thus it is not clear how the amplifiers that remove noise are effective on both the input and output signals.
Claim 3 states “'k' is an integer greater than or equal to 0 as a state value according to a phase front rotation angle of a signal”. This part of the limitation is not clear to the examiner. The TTD array deals with both the input and output signals, it is not clear from claim 3 what type of signal “k” represents. Is it supposed to be the input or output or both?
Claim 4 is also rejected under 112b via dependency on claim 1.
Claim 5 states in lines 6-7, “so as to be delayed by a unit delay time”. It is not clear what is being delayed.
Claim 6 states, “an attenuator and an amplifier to adjust the strength of input/output signals (plural)”. It is not clearly evident from the claim if there is one attenuator and amplifier for all the signals or is it multiple attenuators and amplifiers for the multiple/respective signals.
Claims 7 and 8 are also rejected under 112b via dependency on claim 1.
Claim 9 states “implemented in the form of the optical waveguide”. Claim 9 depends on claim 8 which states “an optical fiber or an optical waveguide”. As per the “or” statement, the examiner selects “an optical fiber”. Since “an optical waveguide” is unselected, claim 9 has insufficient antecedent basis for this limitation. 
Claim 10 states “the optical switch…implemented in a form of an optical waveguide”. This part of the limitation is vague and confusing to the examiner. It is not clear to the examiner how an optical switch can be implemented as an optical waveguide. An optical waveguide functions as a medium to transmit optical signals whereas an optical switch performs switching which is not a characteristic of an optical waveguide. 
Claims 11 and 12 are also rejected under 112b via dependency on claim 10.
Claim 13 states “wherein the photodetector removes a correlated noise through differential amplification”. Claim 13 depends on claim 1 which states “a photodetector” limitation depending on the “receive” aspect of the claim. Since claim 1 comprised of limitations for “transmit” or “receive”, the examiner selects “transmit” limitations and its depending limitations within claim 1. Since the “receive” limitation is unselected thereby unselecting “a photodetector” limitation, claim 13 has insufficient antecedent basis for this limitation. Furthermore, “removes a correlated noise” is vague and indefinite. It is not clear what is being correlated?
Claim 14 states “the photodetector is a Mach Zehnder modulator detector”. Claim 14 also suffers from the antecedent issues as claim 13. Furthermore, claim 14 states that the detector is a MZM detector. What is a MZM detector? Is the detector comprising a MZM or does it represent a different type of detector.
Claim 15 states “a SSB filter positioned between the TTD array and the photodetector and between the TTD array and the linear modulator”. Claim 15 suffers from the same antecedent issue as in claim 13. Furthermore, claim 15 states that a SSB filter is positioned between the TTD array and the photodetector and between the TTD array and the linear modulator. It is not at all clear to the examiner how the filter is placed between the TTD array and the photodetector and the linear modulator. According to Fig. 2 of the drawings, there are different SSB filters between the TTD array and the photodetector and between the TTD array and the linear modulator, but according to the claim there only seems to be one filter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green (US 6768458) in view of Iannotti (US 10211902).
Regarding claim 1, Green teaches an optical beamforming device (Fig. 3, device 100) comprising: an RF front-end (Fig. 3, RF front-end comprising 1301-4 and 1381-4) configured to transmit a plurality of RF antenna output signals, by using a phased array antenna (PAA) having a plurality of channels (Col. 7, lines 35-37, output from antennas 138); and an optical beamformer configured to form a time delay for each of the plurality of channels (Col. 7, lines 30-35, the modulated optical signal is provided to a respective time delay unit (TDU) 125.sub.1, . . . , 125.sub.N. The output from the TDUs are optical signals which are provided to a respective transmit/receive module) and an RF input signal from an RF back-end (Fig. 3, RF input signal Tx; Col. 7, lines 20-21, modulator 115 modulates the optical signal by a transmit waveform Tx), 

    PNG
    media_image1.png
    437
    444
    media_image1.png
    Greyscale

10wherein the optical beamformer includes: a linear modulator configured to generate an optical modulation signal based on the RF input signal from the RF back-end (Fig. 3, modulator 115; Col. 7, lines 20-21, modulator 115 modulates the optical signal by a transmit waveform Tx; Col. 2, lines 3-7); 15a true time delay (TTD) array (Fig. 3, array comprising TDUs 125) configured to output optical signals, in each of which a time delay is formed for each channel (Col. 7, lines 30-35, The output from the TDUs are optical signals which are provided to a respective transmit/receive module), by distributing the optical modulation signal (Col. 7, lines 30-35, the modulated optical signal is provided to a respective time delay unit (TDU) 125.sub.1, . . . , 125.sub.N.); and a plurality of O/E converters configured to convert the output optical signals into the plurality of RF antenna output signals, respectively (Col. 7, lines 31-37, The output from the TDUs are optical signals which are provided to a respective transmit/receive module 130.sub.1, . . . , 130.sub.N. Each transmit/receive module transmits an electrical signal to a respective antenna element).
	Although Green teaches time delay units within a time delay array, Green doesn’t teach an electrical controller configured to generate an electrical control signal for 20controlling the time delay degree.
	Iannotti teaches an electrical controller configured to generate an electrical control signal for 20controlling the time delay degree (Fig. 1, controller 24; Col. 4, lines 38-45, A controller or control system 24 provides drive signals to a driver die 26, which selectively controls switching elements within the TTD modules 22 in a manner that generates a time delayed signal output from each TTD module 22. Each TTD module 22 outputs its time delayed signal to a respective antenna element 14. Signals received by antenna elements 14 are transmitted through splitter/combiner 20 to a receiver 28).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical beamformer as taught by Green and incorporate the electrical controller as taught by Iannotti in order to steer a beam formed by the beamforming device.
Regarding claim 2, Green in view of Ionnatti teaches the optical beamforming device of claim 1, wherein Green teaches the RF front-end includes: a plurality of antennas configured to transmit the plurality of RF antenna 5output signals, respectively (Fig. 3, plurality of antennas 130; Col. 7, lines 35-37, output from antennas 138) and a plurality of amplifiers configured to amplify the plurality of RF antenna input signals and the plurality of RF antenna output signals, respectively (Col. 7, lines 46-48, module 130. In the module, the microwave signal is removed from the optical carrier, RF amplified and transmitted; see also in Fig. 5 modules 260 comprises amplifier 257 for transmitting amplification and amplifier 264 for reception amplification).  
Regarding claim 4, Green in view of Ionnatti teaches the optical beamforming device of claim 1, wherein Green teaches the TTD array 20includes: a plurality of TTD elements (Fig. 3, TTD elements 125) configured to generate the plurality of output optical signals obtained by forming time delays for the plurality of channels (Col. 7, lines 30-35, The output from the TDUs are optical signals which are provided to a respective transmit/receive module) 25based on a plurality of optical distribution signals, respectively (Fig. 3 shows the distributed output from modulator 115); and 21a power splitter configured to generate the plurality of optical distribution signals for the plurality of channels by operating as a power splitter when the optical modulation signal is input (Col. 7, lines 21-33, The amplitude modulated optical signal is dispersed over varying lengths of fiberoptic cable…For transmission, the amplitude modulated optical signal is provided to a respective time delay unit (TDU) 125.sub.1, . . . , 125.sub.N.). Ionnatti also shows a splitter/combiner 20 in Fig. 1 that splits an input modulated signal towards multiple time delays 22 (Col. 4, lines 32-37, radiating antenna elements 14 are fed by a source 16 that provides an RF feed or input such as, for example, an RF modulated signal having a predetermined wavelength. This RF input is transmitted by a transmit/receive switch 18 through a splitter/combiner 20 to a true time delay (TTD) beam former or module 22 corresponding to each antenna element 14).  
Regarding claim 5, Green in view of Ionnatti teaches the optical beamforming device of claim 4, wherein Ionnatti teaches each of the plurality of TTD elements (Fig. 1, plurality of TTD elements 22) includes a plurality of unit cells (Fig. 2, shows the schematic view of each TTD element 22 with multiple unit cells each comprising a set of delay lines. For example, L9-L12 is a first unit cell whereas L13-L16 is a second unit cell), and wherein each of the unit cells includes: 10an optical switch configured to switch to a first node connected to a first path when the electrical control signal does not indicate a time delay and to switch to a second node connected to a second path longer than the first path so as to be delayed by a unit delay time when the electrical control signal indicates the time delay (Col. 8, lines 6- Col. 9, line 25, To form a beam, controller 24 controls each TTD module 22 to be in the first operational state wherein a first RF signal transmission path along transmission line 30 is activated between the RF signal input 40 and RF signal output 42 of the respective TTD modules 22. The first signal transmission path is defined by closing one pair of input and output switches 44, 46 in each time delay stage 32-38 (FIG. 2)…controller 24 activates a second time delay line in at least one delay stage 32-38 of TTD modules 22 before de-activating or opening the already active first time delay line in the delay stage(s) 32-38 to transition TTD modules 22 into the intermediate state wherein a second RF signal transmission path between the RF signal input 40 and RF signal output 42 is activated in parallel with the first RF signal transmission path…Only after the second pair of switches 44, 46 are closed will controller 24 open the first pair of switches 44, 46, thereby transitioning the TTD module 22 from the intermediate state into the second operational state, in which only the second RF signal transmission path is activated between the RF signal input 40 and RF signal output 42 of the respective TTD modules 22); and an optical combiner configured to connect the first path and the second path (Fig. 2, combiner shown at point 58 for the first unit cell).  
Regarding claim 8, Green in view of Ionnatti teaches the optical beamforming device ice of claim 4, wherein Green teaches the power splitter/combiner is implemented in a form of an optical fiber or an optical waveguide (Col. 7, lines 21-33, The amplitude modulated optical signal is dispersed over varying lengths of fiberoptic cable).  
Regarding claim 16, Green teaches an operating method at a point in time when an optical beamforming 5device transmits an RF signal to an outside, the method comprising: linearly modulating, by a linear modulator (Fig. 3, modulator 115), an RF antenna input signal (Fig. 3, RF input signal Tx) to an optical signal based on the RF antenna input signal received from an RF back-end (Col. 7, lines 20-21, modulator 115 modulates the optical signal by a transmit waveform Tx; Col. 2, lines 3-7); generating, by a TTD array Fig. 3, array comprising TDUs 125), a plurality of optical distribution signals for distributing the optical signal to a plurality of TTD elements for respective channels (Col. 7, lines 30-35, the modulated optical signal is provided to a respective time delay unit (TDU) 125.sub.1, . . . , 125.sub.N.), 10by using a power splitter (Col. 7, lines 21-33, The amplitude modulated optical signal is dispersed over varying lengths of fiberoptic cable…For transmission, the amplitude modulated optical signal is provided to a respective time delay unit (TDU) 125.sub.1, . . . , 125.sub.N.); generating, by the TTD array, output optical signals obtained by delaying the plurality of optical distribution signals in real time by a delay time required for the each channel (Col. 7, lines 30-35, The output from the TDUs are optical signals which are provided to a respective transmit/receive module); converting, by a plurality of O/E converters, the output optical signals into 15RF antenna output signals, respectively (Col. 7, lines 31-37, The output from the TDUs are optical signals which are provided to a respective transmit/receive module 130.sub.1, . . . , 130.sub.N. Each transmit/receive module transmits an electrical signal to a respective antenna element); and radiating, by a plurality of antenna elements, the RF antenna output signals to the outside (Col. 7, lines 35-37, output from antennas 138).  
Although Green teaches time delay units within a time delay array, Green doesn’t teach introducing time delay based on an electrical control signal.
Iannotti teaches an electrical controller configured to generate an electrical control signal for 20controlling the time delay (Fig. 1, controller 24; Col. 4, lines 38-45, A controller or control system 24 provides drive signals to a driver die 26, which selectively controls switching elements within the TTD modules 22 in a manner that generates a time delayed signal output from each TTD module 22. Each TTD module 22 outputs its time delayed signal to a respective antenna element 14. Signals received by antenna elements 14 are transmitted through splitter/combiner 20 to a receiver 28).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical beamformer as taught by Green and incorporate the electrical controller as taught by Iannotti in order to steer a beam formed by the beamforming device.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green (US 6768458) in view of Iannotti (US 10211902) in further view of McGeehan (US 2016/0126628).
Regarding claim 6, Green in view of Ionnatti teaches the optical beamforming device of claim 4.
Green in view of Ionnatti doesn’t teach wherein the TTD array further includes an amplifier configured to adjust strength of output signals.  
McGeehan teaches wherein a TTD array (Fig. 2 shows the TTD array 22) further includes an amplifier configured to adjust strength of output signals (Fig. 2, amplifier 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the TTD array taught by Green in view of Ionnatti and incorporate the amplifier as taught by McGeehan in order to amplify the time delayed optical output signals.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green (US 6768458) in view of Iannotti (US 10211902) in further view of Tennant (US 2019/0267708).
Regarding claim 7, Green in view of Ionnatti teaches the optical beamforming device of claim 4.
Although Green in view of Ionnatti teaches the TTD array, Green in view of Ionnatti doesn’t a phase tuner configured to non-linearly adjust phases of output signals.  
Tennant teaches a phase tuner configured to non-linearly adjust phases of output signals (Fig. 6, phase tuner 604; paragraph [0104]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the TTD array taught by Green in view of Ionnatti and incorporate the phase tuner as taught by Tennant in order to facilitate variable phase adjustments within a predetermined range (Tennant: paragraph [0105]).  
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puleri (US 2019/0020109) in view of Davids (US 9740079).
Regarding claim 17, Puleri teaches an operating method at a point in time when an optical beamforming 20device receives an RF signal from an outside (Fig. 4, using apparatus 400), the method comprising: receiving, by antennas, RF antenna input signals for channels from the outside, respectively (Fig. 4, input to antennas 405); converting, by a plurality of E/O converters (Fig. 4, converters 403), the RF antenna input signals into input optical signals, respectively (paragraph [0109], M×N modulators 403 are each configured to receive a respective optical sub-beam from the splitter 402 and modulate the received spectral component with a signal RS received from a respective antenna element 405 of the phased array antenna 404. The signal RS is generally a radio frequency signal); 25generating, by a TTD array (Fig. 4, shown below), 

    PNG
    media_image2.png
    317
    368
    media_image2.png
    Greyscale

optical compensation signals for compensating 24for the input optical signals by a delay time (paragraph [0111], For example, M×N calibrators 407 are each configured to receive an optical sub-beam from a respective waveguide 406 and add a calibration time delay to the spectral components. The added calibration time delays are illustrated as T.sub.11, . . . , T.sub.1M, . . . , T.sub.N1, . . . , T.sub.NM) based on an electrical control signal (Fig. 4, control signal that controls the components within the device); generating, by the TTD array, an optical combined signal obtained by combining the optical compensation signals by using a power combiner (Fig. 4, using power combiner 410; paragraph [0106], the combiner 410…is configured to combine a plurality of sub-beams into a single optical beam. The combiner…410 can be implemented in any known way); and generating, by a detector, an RF output signal to an RF back-end 5based on the optical combined signal (Fig. 4, detector 411; paragraph [0118], device 411 is configured to receive the optical beam from the combiner 410 and generate a RF signal from the optical beam).
	Although Puleri teaches a detector to detect the combined signal, Puleri doesn’t explicitly state that the detector is a balanced detector.
	Davids teaches a beamsteering device (Fig. 7) using a balanced detector (Fig. 7, detector 79; Col. 11, lines 5-15).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the balanced detector as taught by Davids instead of the detector taught by Puleri as a matter of simple substitution of known element for another in order to yield predictable results. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637